PD-0019-15
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                             Transmitted 10/13/2015 11:24:40 AM
                                                                               Accepted 10/13/2015 11:31:43 AM
                                                                                                 ABEL ACOSTA
                                                                                                         CLERK



                                         October 13, 2015

By Efiling
Abel Acosta                                                                 October 13, 2015
Clerk, Court of Criminal Appeals
Post Office Box 12308, Capitol Station
Austin, Texas 78711

       RE:    State v. Albert G. Hill III
              PD-0019-15; PD-0020-15; PD-0021-15; PD-0022-15

Dear Mr. Acosta:

       I will appear to argue for the State of Texas on November 4, 2015, at 9:00 a.m.

                                                            Respectfully,

                                                            /s/Charles “Chad” Baruch

copies: Michael Mowla (michael@mowlalaw.com)
        Robert Udashen (rnu@sualaw.com)




    3308 Oak Grove Avenue ◊ Dallas, Texas 75204 ◊ (214) 741-6260 ◊Fax (214) 741-6248
                               www.johnstontobey.com